DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on January 18, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 is being considered by the examiner.
Election/Restrictions
Claims 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2021.
Applicant’s election without traverse of Claims 1-11, 13-15, and 17-22 in the reply filed on January 21, 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR DEVICES INCLUDING DUMMY PATTERNS FOR DISCHARGING EFFECTS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0308559).
	Claim 1, Kim discloses (see annotated Fig. 4 below) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0025]) having a cell area (CAR, cell array region, Para [0025]), a peripheral area (PR), and a boundary area between the cell area and the peripheral area (area between CAR and PR is BR); 	a stack structure (ST, stack structures, Para [0031]) on the cell area of the substrate (ST is on CAR), the stack structure including a plurality of insulating layers (IL, insulation layers, Para [0031]) and a plurality of interconnection layers (EL, electrodes, Para [0031]) that are alternately stacked (IL and EL are alternately stacked); 	a molding layer (120, interlayer dielectric layer, Para [0050]) on the peripheral area and the boundary area of the substrate (120 is on PR and BR); 	a selection line isolation pattern (SP, insulation spacer, Para [0077]) extending into the stack structure (SP extends into ST); 	a cell channel structure (VS, vertical structures in channel holes, Para [0037]) passing through the stack structure (VS passes through ST); and 	a plurality of first dummy patterns (DS, dummy structures, Para [0047]) extending into the molding layer on the peripheral area (DS extends into 120 in PR) , wherein: 	upper surfaces of the plurality of first dummy patterns, an upper surface of the selection line isolation pattern, and an upper surface of the cell channel structure are substantially coplanar (under broadest reasonable interpretation (BRI) upper surfaces of DS, VS, and SP all lie in a same plane), and 	at least one of the plurality of first dummy patterns extends substantially in parallel with the DS, VS, and SP all extend parallel to each other towards 100). 

    PNG
    media_image1.png
    721
    879
    media_image1.png
    Greyscale

	Claim 2, Kim discloses (see annotated Fig. 4 above and Fig. 5) the semiconductor device as claimed in claim 1, wherein: 	the plurality of first dummy patterns (DS) include a first dummy channel structure (DS includes USP/VI/VP/LSP/HP),  	the first dummy channel structure extends substantially in parallel with the cell channel DS extends parallel to USP, SP, and VP towards 100), and 	each of the cell channel structure and the first dummy channel structure includes (shown in Fig. 5): 	a channel layer (USP, upper semiconductor pattern, Para [0043]); 	a tunnel insulating layer (VP, vertical insulation layer may include tunnel insulation layer, Para [0045]) outside of the channel layer (VP is outside of USP); 	a charge storage layer (not labeled but charge storage is between VP and HP, Para [0043], hereinafter “CSL”) outside of the tunnel insulating layer (CSL is outside of VP) ; and 	a blocking layer (HP, horizontal insulation layer may include blocking insulation layer, Para [0045]) outside of the charge storage layer (CSL is between VP and HP, Para [0043]).	Claim 3, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 2, further comprising a through electrode (CP, cell contacts, Para [0046]) passing through the molding layer on the peripheral area (CP passing through 120 in PR) and between the first dummy channel structure and the cell area (CP in PR are between USP/VI/VP/LSP/HP and CAR).	Claim 4, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 1, wherein: 	the plurality of first dummy patterns (DS) include a first dummy isolation pattern (DS includes VI, buried insulation pattern, Para [0047]), and 	the first dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate (VI extends in parallel with SP and VS towards 100).Claim 5, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 1, further comprising a plurality of second dummy patterns (DS in BR, hereinafter “2nd”) extending into the molding layer on the boundary area (2nd extends into 120 in BR), wherein: 	the upper surfaces of the plurality of first dummy patterns, upper surfaces of the plurality of second dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure are substantially coplanar (under BRI upper surfaces of DS, 2nd ,VS, and SP all lie in a same plane), 	at least one of the plurality of second dummy patterns includes a second dummy isolation pattern or a second dummy channel structure (2nd includes VI), the second dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate, and the second dummy channel structure extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate (VI extends in parallel with SP and VS towards 100).	Claim 6, Kim discloses (see annotated Fig. 4 below) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0025]) having a cell area (CAR, cell array region, Para [0025]),  a peripheral area (PR), and a boundary area between the cell area and the peripheral area (area between CAR and PR is BR); 	a stack structure (ST, stack structures, Para [0031]) on the cell area of the substrate (ST is on CAR) including a plurality of insulating layers (IL, insulation layers, Para [0031]) and a plurality of interconnection layers (EL, electrodes, Para [0031]) that are alternately stacked (IL and EL are alternately stacked); 	a molding layer (120, interlayer dielectric layer, Para [0050])  on the peripheral area and the 120 is on PR and BR), 	a cell channel structure (VS, vertical structures in channel holes, Para [0037]) passing through the stack structure (VS passes through ST); and 	a first dummy channel structure (DS, dummy structures, Para [0047]) extending into the molding layer on the peripheral area (DS extends into 120 in PR), wherein:		an upper surface of the first dummy channel structure and an upper surface of the cell channel structure are substantially coplanar (upper surface of DS and VS are coplanar), and 	the first dummy channel structure extends substantially in parallel with the cell channel structure from the upper surface of the first dummy channel structure and the upper surface of the cell channel structure toward the substrate (DS extends in parallel with VS towards 100).	
    PNG
    media_image2.png
    721
    879
    media_image2.png
    Greyscale
	Claim 7, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 6, wherein a lower end of the first dummy channel structure is farther away from an upper surface of the substrate than a lower end of the cell channel structure is from the substrate (lower end of VI of DS is farther away from upper surface of 100 than lower end of LSP of VS).	Claim 8, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 6, wherein the first dummy channel structure has a width smaller than a width of the cell channel structure (diameter of DS may be smaller than VS resulting in smaller width, Para [0048]).	Claim 9, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 6, wherein the stack structure includes: a lower stack structure including a plurality of lower ST includes low with EL and IL alternately stacked); and an upper stack structure on the lower stack structure and including a plurality of upper insulating layers and a plurality of upper interconnection layers that are alternately stacked (ST includes up with EL and IL alternately stacked).	Claim 10, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 9, wherein a lower end of the first dummy channel structure is at a level adjacent to an interface between the lower stack structure and the upper stack structure (under BRI lower end of VP of DS is at a level vertically adjacent the interface between up and low).	Claim 11, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 9, wherein a lower end of the first dummy channel structure is closer to an upper surface of the substrate than an interface between the lower stack structure and the upper stack structure is to the substrate (lower end of LSP of DS is closer to an upper surface of 100 than interface between low and up).	Claim 13, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 6, further comprising a second dummy channel structure extending into the molding layer on the boundary area (another DS extends into 120 in BR).	Claim 14, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 13, wherein an upper surface of the second dummy channel structure, the upper surface of the first dummy channel structure, and the upper surface of the cell channel structure are substantially coplanar (upper surfaces of DSs and Vs are coplanar).	Claim 15, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 13, wherein the second dummy channel structure extends substantially in parallel with the cell channel structure from the upper surface of the first dummy channel structure and the upper surface of the cell channel structure toward the substrate (DS extends parallel with VS toward 100).Claim 17, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 6, wherein: 	the substrate further includes a connection area (CR) between the cell area and the boundary area (CR is between BR and CAR), the connection area being continuous with the cell area (CR is continuous with CAR), 	the stack structure extends onto the connection area (ST extends onto CR), 	the molding layer extends on the stack structure on the connection area (120 extends on ST on CR), and the 	semiconductor device further includes a third dummy channel structure passing through the molding layer and the stack structure on the connection area (DS in CR passes through 120 and ST on CR).	Claim 18, Kim discloses (see annotated Fig. 4 below) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0025]) having a cell area (CAR, cell array region, Para [0025]), a peripheral area (PR);	a stack structure (ST, stack structures, Para [0031]) on the cell area of the substrate (ST is on CAR), the stack structure including a plurality of insulating layers (IL, insulation layers, Para [0031]) and a plurality of interconnection layers (EL, electrodes, Para [0031]) that are alternately stacked (IL and EL are alternately stacked);	a molding layer (120, interlayer dielectric layer, Para [0050]) on the peripheral area of the substrate (120 is on PR)	a selection line isolation pattern (SP, insulation spacer, Para [0077]) extending into the stack structure (SP extends into ST);	a cell channel structure (VS, vertical structures in channel holes, Para [0037]) passing through the stack structure (VS passes through ST); andDS, dummy structures, Para [0047]) extending into the molding layer (DS extends into 120), wherein: 	an upper surface of the dummy isolation pattern and an upper surface of the selection line isolation pattern are substantially coplanar (under (BRI) upper surfaces of DS, and SP lie in a same plane, and 	the dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surface of the dummy isolation pattern and the upper surface of the selection line isolation pattern toward the substrate (DS extends parallel to SP toward 100).
    PNG
    media_image3.png
    721
    879
    media_image3.png
    Greyscale
	Claim 20, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in DS is greater than width of SP).	Claim 21, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 18, wherein a lower end of the dummy isolation pattern is farther away from an upper surface of the substrate than a lower end of the cell channel structure is to the substrate (lower end of VI of DS is farther away from upper surface of 100 than lower end of LSP of VS).	Claim 22, Kim discloses (see annotated Fig. 4 above) the semiconductor device as claimed in claim 18, wherein the dummy isolation pattern includes a same material as the selection line isolation pattern (VP of DS may include silicon oxide material, Para [0044] –[0045]) and insulation spacer material such as SP may include silicon oxide, Para [0028]).	Claim(s) 18-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (US 2019/0096901).
	Claim 18, Dai discloses (see annotated Fig. 2 below) a semiconductor device, comprising: 	a substrate (202, substrate, Para [0053]) having a cell area (110, NAND string regions, Para [0052]) and a peripheral area (per); 	a stack structure (216, alternating conductor/dielectric stack, Para [0057]) on the cell area (216 is on 110) of the substrate and including a plurality of insulating layers (208, dielectric layers, Para [0054]) and a plurality of interconnection layers (206, conductor layers, Para [0054]) that are alternately stacked (216 is alternately stacked, Para [0057]); 	a molding layer (unlabeled but molding surrounds tops of all structures, hereinafter “mold”) on the peripheral area of the substrate (mold is on per); 	a selection line isolation pattern (114, slit structures, Para [0052]) extending into the stack structure (114 extends into 216); 	a cell channel structure (218, channel structure, Para [0055]) passing through the stack structure 218 passes through 216); and 	a dummy isolation pattern (122, dummy channel structures, mislabeled in Fig. 2 as 235, Para [0052]) extending into the molding layer (235 extends into mold), wherein: 	an upper surface of the dummy isolation pattern and an upper surface of the selection line isolation pattern are substantially coplanar (under BRI upper surface of 235 and 218 lie in the same plane), and 	the dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surface of the dummy isolation pattern and the upper surface of the selection line isolation pattern toward the substrate (235 extends parallel to 114 toward 202).
    PNG
    media_image4.png
    839
    794
    media_image4.png
    Greyscale

	Claim 19, Dai discloses (see annotated Fig. 2 above) the semiconductor device as claimed in claim 18, wherein a lower end of the dummy isolation pattern is closer to an upper surface of the substrate than the selection line isolation pattern is to the substrate (lower end of 235 is closer to upper surface of 202 than 114 is to 202 since 230 creates a distance from 114 to 202).Claim 22, Dai discloses (see annotated Fig. 2 above) the semiconductor device as claimed in claim 18, wherein the dummy isolation pattern includes a same material as the selection line isolation pattern (235 can be same material as 218 which has dielectric materials and 114 can be filled with dielectric material, Para [0055]- [0056], [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819